Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16630641 filed on 01/13/2020.  Claims 13-32 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “the electric machine side” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the cooperating driven shaft” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.
Claims 15 and 25, lines 3 and 4, the term “its” is unclear because the intended antecedent of “its” is unclear. 
Claims 18 and 26-29, lines 4, the term “them” is unclear because the intended antecedent of “them” is unclear. 
Claim 23, line 2, the term “its” is unclear because the intended antecedent of “its” is unclear. 
Claim 23, line 2, the term “especially” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 14, 18, 20, 21, 23, 26 and 30 are rejected under 35 U.S.C. 102(b) as being anticipated by Genis (Pub. No. US 2014/0171259).

an electric machine (74) and a combustion engine (not show), whose power output shaft acts in alternating manner either on a first input shaft (18) or on a coaxial second input shaft (16) of a dual clutch transmission (12) across two separating clutches (C1, C2) of a dual clutch, 
wherein a respective first and second subtransmission (16/22, 18/24) can be activated using the input shafts (16, 18), and 
wherein fixed and idler gearwheels (i.e., gears) are arranged in wheel planes on the two input shafts and a common axially parallel driven shaft (26/76), said fixed and idler gears being combined into gear sets which form gear stages, in which the idler gearwheels can be coupled to the shafts by gear-shifting elements (38, 42, 52, 62), 
wherein the electric machine (74) acts on the driven shaft (26/76) optionally via an intermediate gear (84/88), 
wherein a shifting element (94) on an electric machine side is interposed between the electric machine (74) and the driven shaft (26/76), said shifting element (94) coupling the electric machine (74) to the driven shaft (26/76) in a first shift position (B) and decoupling the electric machine from the dual clutch transmission in a neutral position (N), wherein the shifting element (94) on the electric machine side can be shifted into a second shift position (A) in which the electric machine is coupled to one of the input shafts (16 or 18 depending on the position of clutch 62) and decoupled from the driven shaft. 

As to claims 18 and 26, wherein the first subtransmission (16/22) and the second subtransmission (18/24) are arranged next to each other in the axial direction, and the first subtransmission (16/22) is spaced axially apart from the dual clutch (C1, C2) with the second subtransmission (18/24) interposed there between.
As to claims 20 and 30, wherein the shifting element (94) on the electric machine side is arranged axially flush between the outer wheel plane (46/50) on the electric machine side in the axial direction and the intermediate gear (84/88) of the electric machine, and the dual clutch (C1, C2) is arranged on an axially outer end (left) of the transmission (12) and the electric machine (74) is arranged on the axially opposite end (right) of the transmission (12). 
As to claims 21 and 23, wherein the electric machine (74) is arranged with an electric machine shaft (82) coaxial to the input shaft (16) on the electric machine side or coaxial to the driven shaft (76), wherein the electric machine shaft (82) is a hollow shaft, which is coaxially mounted on the driven shaft (76). 
Allowable Subject Matter
Claims 15-17, 19, 22, 24-25, 27-29 and 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658